DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-14 are pending and have been examined below.

Response to Arguments
Applicant's arguments with respect to 35 USC 102 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/30/20 was/were filed before the mailing date of the current Office Action. The submission is in compliance with the provisions of 37 CRF 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 USC 103 as being unpatentable over US20180224858 ("Watanabe") in view of US20180209803 ("Rakah").

Claim 1
Watanabe discloses a system for operating an automated-taxi (abstract, 0069 taxi), said system comprising: 
an input-device operable by a client to indicate a desired-destination of the client (0052 in a case where the input button or the like of the HMI 9 is operated by the occupant, the intention confirmation unit 20 can determine that the occupant has accepted a change of destination to the alternative destination); 
a display viewable by the client (0052 in a case where the input button or the like of the HMI 9 is operated by the occupant, the intention confirmation unit 20 can determine that the occupant has accepted a change of destination to the alternative destination, 0036 display); and 
a controller-circuit in communication with the input-device and the display (0052 in a case where the input button or the like of the HMI 9 is operated by the occupant, the intention confirmation unit 20 can determine that the occupant has accepted a change of destination to the alternative destination, 0036 display), wherein the  controller-circuit is configured to
determine, based on the desired-destination, a preferred-route that includes an alternate destination for the client that is within a distance threshold of the desired-destination of the client (0073 intention confirmation unit 20 confirms whether a change of destination to the alternative destination from the destination set in advance has been accepted or not based on an operation on the input button or the like of the HMI 9 (S204)., 0052, 0049 The alternative destination suggestion unit 19 may determine a point within a predetermined distance from the destination set in advance as the alternative destination.), 
operate, subsequent to identification of the alternate-destination, the display to request a route-approval from the client for the alternate-destination (0073 intention confirmation unit 20 confirms whether a change of destination to the alternative destination from the destination set in advance has been accepted or not based on an operation on the input button or the like of the HMI 9 (S204)., 0052, 0049 The alternative destination suggestion unit 19 may determine a point within a predetermined distance from the destination set in advance as the alternative destination.), and,
in response to receiving the route-approval related to the alternate-destination, operate the automated-taxi in accordance with the preferred-route to transport the client to the alternate-destination (0058 In a case where the intention confirmation unit 20 determines that the occupant has accepted the alternative destination while the autonomous driving control is being performed based on the traveling plan for traveling to the destination set in advance, the traveling controller 23 makes the vehicle V travel autonomously to the alternative destination based on the traveling plan for traveling to the alternative destination instead of the traveling plan for traveling to the destination set in advance).
Watanabe fails to disclose that the preferred route is based on a plurality of other-destinations indicated by a plurality of other-clients of the automated taxi. However, Watanabe does disclose that the preferred route is based on the desired-destination (0073, 0049). Furthermore, Rakah teaches an automated taxi system (0074), including that the preferred route is based on a plurality of other-destinations indicated by a plurality of other-clients of the automated taxi (0412 the processing device may determine an updated route along which to direct the ridesharing vehicle, and to change at least one drop-off location of the plurality of users after determining the updated route… processing device may receive traffic information that an accident occurred on a particular street and that it would take 18 minutes to drive from drop-off location 2152 to pick-up location 2156 using route 2162 (instead on 8 minutes). Accordingly, the processing device may override the backtracking rule and either change at least one drop-off location of the plurality of users after determining the updated route or reassign a user scheduled to be picked up by the ridesharing vehicle to another ridesharing vehicle).


Claim 2
Watanabe discloses wherein, in response to the client denying the route-approval, the controller-circuit operates the automated-taxi to transport the client to the desired-destination (0074 where the occupant does not accept the change of destination to the alternative destination (S204: NO), the autonomous driving device 100 determines to maintain the autonomous driving control for traveling to the destination set in advance that is performed by the traveling controller 23 (S210)).

Claim 3
Watanabe discloses wherein, in response to the client denying the route-approval, the controller-circuit operates the automated-taxi to by-pass the client (0074 where the occupant does not accept the change of destination to the alternative destination (S204: NO), the autonomous driving device 100 determines to maintain the autonomous driving control for traveling to the destination set in advance that is performed by the traveling controller 23 (S210), 0075, 0071).

Claim 4
Watanabe fails to disclose wherein, the controller-circuit is configured to select the client and the other-clients from a client-population based on the desired-destination and the other-destinations. However, Watanabe does disclose determining an occupant (abstract). Furthermore, Rakah teaches wherein, the controller-circuit is configured to select the client and the other-clients from a client-population based on the desired-destination and the other-destinations (0015 receive from a mobile communications device associated with a ridesharing vehicle, a current location of the ridesharing vehicle. At least one processor is configured to in response to the ride requests, send the ridesharing vehicle to pick up the plurality of users headed to differing destinations, 0135 In some embodiments, the driver of the vehicle may input the second ride request information through a driver device, for example, driver device 120D associated with driver 130D. The input may inform ridesharing management server 150 that the vehicle has undertaken a second ride request, or may further include the pick-up location and destination information of the second user. Ridesharing management server 150 may then accordingly determine whether to assign additional pick-ups to the same vehicle, and may further send direction information guiding the vehicle to the second user's destination).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 5
 In another example, assignment module 920 may cancel the assignment of the first rideshare vehicle when a delay in an arrival of the first ridesharing vehicle at the first pick-up location is predicted. In certain aspects, assignment module 920 may cancel the assignment when the predicted delay is more than a predetermined period of time (e.g., 5 minutes, 10 minutes, 15 minutes, or the like) as compared to an original estimated arrival time of the first ridesharing vehicle at the first pick-up location, and the second ridesharing vehicle that may be reassigned with the first user is predicted to pass first pick-up location earlier than first ridesharing vehicle.).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim(s) 6-14 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3665